     Case 2:20-bk-21022-BR        Doc 433 Filed 06/23/21 Entered 06/23/21 19:46:28                     Desc
                                   Main Document     Page 1 of 3


 1   Elissa D. Miller
     333 South Grand Avenue, Suite 3400
 2   Los Angeles, CA 90071
     (213) 626-2311
 3
     Chapter 7 Trustee
 4

 5
                                UNITED STATES BANKRUPTCY COURT
 6
                                 CENTRAL DISTRICT OF CALIFORNIA
 7                                    LOS ANGELES DIVISION

 8   In re:                                                  Case No. 2:20-bk-21022 BR

 9   GIRARDI KEESE                                           Chapter 7

10                                                           NOTICE OF INCREASE OF BOND OF
                                                             TRUSTEE
11                                Debtor.

12
     TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE AND
13
     TO THE OFFICE OF THE UNITED STATES TRUSTEE:
14
              Notice of hereby given that the Bond of Trustee has been increased from $10,000,000.00
15
     to $12,000,000.00. Attached hereto is a true and correct copy of the Rider for Bond #016229736.
16

17
     Date: June 23, 2021                                /s/ Elissa D. Miller
18                                                      Elissa D. Miller
                                                        Chapter 7 Trustee
19

20

21

22

23

24

25

26
Case 2:20-bk-21022-BR    Doc 433 Filed 06/23/21 Entered 06/23/21 19:46:28   Desc
                          Main Document     Page 2 of 3
                                         RI DER




To be atE.ached to and form a part of chapter 7 Individual Bond
#0L6229735, issued by, Liberty MuEual Insurance Company, as
surety, on behalf of: ELISSA D. MILLER, as principal in the
penal sum of:
                       TEN MILLION AND OO/10O DOLI,ARS



In consideraEion of tshe premium charged for t.he aEEached bond,
it is hereby agreed E.hat. Ehe aEEached bond be amended as
follows:
INCREASE THE AGGREGATE       I,IUIT:
                                  FROM                      TO
                            $10,000,000.00            $12, 000, 000.00


           Ho$rever, tshaE the atstached bond shall be subject Eo all iEs
agreement.s, IimiEacions and condiE.ions except as herein
expressly modified, and further Ehat tshe J-iabj-1iEy of E.he suret.y
under the aEEached bond and Ehe aEEached bond as amended by Ehis
rider shalf not be cumulaEive.

This rider shalf become effecEive as of the 22nd day of 'fune,
202r   .


signed, sealed and       daE.ed   Ehis 23rd day of June, 2021.

                                         LiberEy Mucual fnsurance   Company



                                             ELIDABETH SCHOTT



CASE NAME: GIRARDI KEESE
CASE NO: 2 :20-bk-21022-BR
           Case 2:20-bk-21022-BR                                           Doc 433 Filed 06/23/21 Entered 06/23/21 19:46:28                                                                                      Desc
                                                                              Main Document                    Page 3 of 3
                                                             This Po*er of Anomey limils fie acts of those named herein, and lh€y have no aulhority to
                                                                           band the Company         ercepl   an   the manner and to the enent herein statgd.

                     Libertv                                                            Liberty Mutual lnsurance Company
                     Mutudl.                                                          The Ohio Casualty lnsuranc€ Company
                                                                                          West American lnsurance Company
                                                                                                                                                                                  cedrfi care No 81   98098-0'l 6083

                                     SURETY
                                                                                            POWER OF ATTORNEY
XNOWN ALL PERSONS BY THESE PRESEI,ITS: Thal The ohro Casualty lnsuranca Company is a co.poratjon duy o.ganizod under                                                              he la$s of he      Stalo of Ne.r Hampshire     hat

undor     h6 la*s    of   b6   Stals ol lndiana (hqein collodivdy callod            tl6   'Co.npanie6'), pursuanl to 6nd by auhority hor€in sel lo.h, do€a h6.eby name, constitulo and app<inl
            Andrca Bcckcr. Darlcnc                  A   Bomtl Roxannc Cravcn, Sara S D€Jamcne, Krislim Donovan, Elizabeth                                       C   Dukes; Cl6rk P



8ll Of   he dty   of                     New     Orleans                  state   ol__________!4__                        06ch hdMdually,l lhore be mo.6 han ono named,               [s   lruo and lavr'lul atlorney'injact lo mak6,


of th€s6 pre!€nts and shall be as binding upon                     he     Companios as if lhey have been duly signed by the president and atlosted by                       he   secrelary ol lhe Companies in lheir o$/n propgr
paaLxrS.

ll{ W]Ti{ESS WIEREOF,                    hb P. r of Attorney           hss b€on   sub..riH    by ryt arho.izod oficer o. offdal of               h6   Co.np6,la€. and   h6 dporate s€.k       of   0€ CqlTai€s haw     bo6n afixod
0xftno Uti!      .:]I!__           dsy   of Dcc€mb.r ,                 20 I 8

                                                                                                                                                         Ub€dy Muhrai lnsurance Carnpfiy
                                                                                                                                                         Ih6 ohio Calalty  lnsulance Comprny




                                                    @@m
                                                                                                                                                         West American InsuEnce Cofipany




Slrb     ol PENNSYLVANIA                  ..
                                          --
Cornty of iTONTGOMERY

Onhb:ELd8yof Deccmb€r , 2018 beloro m6 porsolally appearod Da$d M. c8rE, who a*nq lodggd himsef to be he Assashnl S€dstary ol Liborty Mutual                                                                                            o
Cornpanl5i-Orio CaiilEffiE6f a-iaTEiAmorican lnsurarcs Cornpany, and hal ha, as sudr, bd0g auhorizod so to do, €xeqIo ho fo.ogcing instum€nl tor the                                                                                    F
                                                                                                                                                                                                                                        o
hrr€in @nlrined           by signing on b€haf of        he    co.poralions by himsoll as a dlly auhodzsd offc8r.                                                                                                                        UJ
                                                                                                                                                                                                                                        'E
ll{ W|TNESS WHEREoF, I havo h6r6unto subscribod my name and affr€d my notadal s6al at King of Prussia, P€nrcylvania, on                                                 UE day and yeir llrst 6bov6 wdtten.

                                                                                                                                                                                                                                        q?
                                                                                             COTTIIONWEAL'H OF PEN            II SY   LVAII IA
                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                        (!
                                                                                                                                                                            Notary
                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                        CI
                                                                                             M$b' P-drvr{ ,.@!on                 or   Nob,i-
                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                        e
                                                                                                                                                                                                                                        o,
ln3uran@ Company, and W6st Amoflcan Insunnce Company whidr resolulions aG now in full lorco and efhcl reading as lollors:                                                                                                               o
                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                        '=
          ARTICLE lv       -   0F FICERS: S€dion         1   2. Porcr of Attrn6y
          Any oficer      q
                          oher offidal ol tl3 Corpo(alioo 6uho.iz6d lq hat pinpce in wriling by he Chaiman or $e Pr6jd€nt, and subjed to sudl limilatjon as he Chairman o. tlo                                                          -o
          Pr6id€r     may F6arib€, shall aFln(iol sudt atiomoysin-fa4 as may be noc€ssary to ad ii b€tralf of he Coaporatm lo maks, exoqJte, s€al, sdnoiledgo and ddiver as suroty                                                      o
          have ful pq*er to tind h6 Corpo,alion by hdr sign8ture and ereqJtb.r of dry sudl instun€nb and to atladr h€roto fE s€81 ol he Cqporalion. Wtc! so ereolted, such                                                              6t
          inrbumenb shol bo rs bindang as if signed by he Pr6.id6nt and attesled to by hs Sooelary. Any po*er or au$ority granted to any repGlontstivg o. attorneyin-hcl undgr fi9
          ForisiqE ol his 6djdg may b€ rovoked at any limo by he Boad, he Chainnan, $e Pr63kj€nl o. by ho offcsr or ofrcds granting sud! povrBl or au$ority.
                                                                                                                                                                                                                                        Io
          ARTICLE Xlll         -   Erecution of Conr.cts: S€dion 5. Surety Boods and Undedakings                                                                                                                                        9
          shsll sppdnt such attoosys-inJad, as may be necoasary to ad                          an   Hrall    ot   he   Co.npany to mak€, sxo.ute, s€al, srknowlodge and ddiv€r as sur6ty any and all undertakings,


          Compdy by hdr sirn6ur6 and exeo/lir ol any sudt anstumealb                                ad   to atbdr h6reto       he     soal of    he C<rnpfiy.       Wh€n so ereqlted sudl instlmonts shall bo as Unding os if
          s(rned by he p.6idq aod att6sted by he se.tebry.


fsd      as mry be   n@ssry              to ad   oi b€lElf   ol   he   Compsny to make, ereorto, s€al, r{knoNtodgo 8nd doliv€r as sursty 8ny 8nd sll und€rlakings,                         boi&,    rocognrzancG and oher surcly
oblEslions.



h6    ssms lo.cs and ofrod as hough manlally affred.
l, Rgr6e C. U€rdryn, h6 unddsiJnod, Assbbnt S6elary, Tle Oio Ca$ralty lnsumnce Carnpany, Lib€dy Mufual lnsuranco Cofipany, and We3t Amorican lnsurance Company do

has not been re,roked.

It{ TESTIMONY WttEREOF, I have h€teunlo sel my hand and afir6d                               be     s€ah of said Cofipanies       his                   dayol




LMS-12873 LMIC OC|C WAIC Mutu Co_062018
